                                          Case 5:17-cv-07076-LHK Document 89 Filed 04/15/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     SALINAS VALLEY MEMORIAL                            Case No. 17-CV-07076-LHK
Northern District of California
 United States District Court




                                         HEALTHCARE SYSTEM,
                                  13                                                        CASE MANAGEMENT ORDER
                                                        Plaintiff,
                                  14
                                                 v.
                                  15
                                         MONTEREY PENINSULA
                                  16     HORTICULTURE, INC., et al.,
                                  17                    Defendants.

                                  18
                                               On April 11, 2019, the Court filed a proposed case schedule, and the Court ordered the
                                  19   parties to file a joint stipulation selecting ADR within 14 days. ECF No. 88. The Court set April
                                       15, 2019 at 10:00 a.m. as the deadline for objections to the proposed schedule. The deadline for
                                  20   objections has passed, and no objections have been filed. Accordingly, the Court ADOPTS the
                                       proposed case schedule. See ECF No. 88.
                                  21

                                  22           The case management conference set for April 17, 2019 is CONTINUED to July 24, 2019
                                       at 2:00 p.m.
                                  23
                                              The case schedule is set as follows:
                                  24
                                         Scheduled Event                                          Date
                                  25
                                         Last Day to Amend the Pleadings/Add Parties              May 15, 2019
                                  26
                                         Third Party Defendants Initial Disclosures               May 17, 2019
                                  27

                                  28                                                    1
                                       Case No. 17-CV-07076-LHK
                                       CASE MANAGEMENT ORDER
                                            Case 5:17-cv-07076-LHK Document 89 Filed 04/15/19 Page 2 of 2



                                           Further Case Management Conference                   July 24, 2019 at 2:00 p.m.
                                   1
                                           Close of Fact Discovery                              October 4, 2019
                                   2
                                           Opening Expert Reports                               October 25, 2019
                                   3       Rebuttal Expert Reports                              November 15, 2019
                                   4       Close of Expert Discovery                            December 6, 2019
                                   5       Last Day to File Dispositive Motions                 January 6, 20201
                                           (one per side in the entire case)
                                   6
                                           Hearing on Dispositive Motions                       February 20, 2020 at 1:30 p.m.
                                   7       Final Pretrial Conference                            April 23, 2020 at 1:30 p.m.
                                   8       Bench Trial (ERISA claims) (3 days)                  May 18, 2020 at 9:00 a.m.
                                   9       July Trial (State Law claims) (3 days)               May 26, 2020 at 9:00 a.m.

                                  10   IT IS SO ORDERED.
                                  11

                                  12   Dated: April 15, 2019
Northern District of California
 United States District Court




                                  13                                                 ______________________________________
                                  14                                                 LUCY H. KOH
                                                                                     United States District Judge
                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                       1
                                  27    In its proposed case schedule, the Court mistakenly proposed January 6, 2019 instead of January
                                       6, 2020.
                                  28                                                   2
                                       Case No. 17-CV-07076-LHK
                                       CASE MANAGEMENT ORDER
